 

NON-CONVERTIBLE PROMISSORY NOTE

 
$20,000                                                                                                                                        
                   December 5, 2013
 

FOR VALUE RECEIVED, American Cordillera Mining Corporation, Inc. (formally APD
Antiquities, Inc.), a Nevada Corporation, ("Borrower"), promises to pay to the
order of Manuel Graiwer (the "Holder"), the sum of Twenty Thousand Dollars
($20,000) in legal and lawful money of the United States of America, together
with interest from the date hereof on the principal amount from time to time
remaining unpaid as provided below, pursuant to the terms and condition below.
 Payment for all amounts due hereunder shall be made at the principal office of
Holder at 3600 Wilshire Boulevard, Suite 2100, Los Angeles, CA 90010 or such
other address as the Holder may hereafter direct in writing.  The following is a
statement of the rights of the Holder of this Promissory Note and the conditions
to which this Note is subject, and to which the Holder hereof, by the acceptance
of this Note agree:




 1.

Interest/Debt Service.  This Note shall bear simple interest at the rate of 6%
per annum on the unpaid principal balance of this Note from the date of this
Note until the first anniversary date hereof (the "Maturity Date"), which will
be January 4, 2014.

Except as otherwise provided herein, the principal amount of this Note shall be
due and payable on the Maturity Date.  All past due principal and interest shall
bear simple interest from maturity until paid at the rate of 6% per annum.
 Payments hereunder shall be applied first to the accrued and unpaid interest
and then to the unpaid principal balance of this Note.  The Maturity date will
be January 4, 2014.

  2.

Terms and Conditions.  This loan is not convertible. The holder is making a loan
in the amount of Twenty Thousand ($20,000) Dollars and will not have the right
to convert this loan or any portion thereof, and its related interest, to
restricted shares of common stock of American Cordillera Mining Corporation.

3.

Events of Default.  In the event of default when the principal balance is not
paid before or on the due date (herein individually referred to as an "Event of
Default"), the Holder of this Note may, at the Holder’s option, in addition to
any other rights the Holder may have in equity or at law, declare this Note
mature, and all sums owing hereon and under any instrument or agreement executed
in connection with this Note shall be due and payable immediately without
presentment, protest, demand, notice of intention to accelerate, notice of
acceleration, notice of non-payment, notice of protest, or other notice of any
kind, all of which are hereby expressly waived by Borrower:

(i)

The institution by Borrower of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under the federal Bankruptcy Act, or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee or
other similar official of Borrower, or of any substantial part of its property,
or the making by it of an assignment for the benefit of creditors, or the taking
of corporate action by Borrower in furtherance of any such action; or

(ii)

If, within thirty-one (31) days after the commencement of an action against
Borrower (and service of process in connection therewith on Borrower) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of Borrower or all orders or proceedings
thereunder affecting the operations or the business of Borrower stayed, or if
the stay of any such order or proceeding shall thereafter be set aside, or if,
within thirty (30) days after the appointment without the consent or
acquiescence of Borrower of any trustee, receiver or liquidator of Borrower or
of all or any substantial part of the properties of Borrower, such appointment
shall not have been vacated; or





--------------------------------------------------------------------------------



4.

Waivers.  Unless otherwise specifically set forth in this Note, Borrower waives
(i) all  notices, demands and presentments for payments, (ii) all notices of
non-payment, default, intention to accelerate maturity, acceleration of
maturity, protest and dishonor, and (iii) diligence in taking any action to
collect amounts hereunder and in the handling of any collateral securing this
Note.

5.

Prepayment.  Borrower shall have the right to prepay some or all of the
outstanding principal and interest due on this Note at any time prior to the
Maturity Date.  In the event that Borrower prepays principal prior to the due
date hereof, Borrower shall not be required to pay any interest in connection
with such prepayment.  In the event that Borrower prepays the principal after
the first anniversary date hereof but prior to the Maturity Date, Borrower shall
be required to pay interest only through the first anniversary date hereof, but
shall not be required to pay any further interest.  

6.

Assignment.  This Note shall be binding upon Borrower and its successors,
assigns, heirs and representatives, and shall inure to the benefit of the Holder
and its successors and assigns.

7.

Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of Borrower and the Holder of this Note.
 Borrower hereby waives any and all defenses it may have to the enforcement by
the Holder of this Note.

8.

Transfer of this Note or Securities Issuable on Conversion Hereof.  This Note
may be sold, transferred, assigned or otherwise disposed of by the Holder.  With
respect to any proposed sale, transfer, assignment or other disposition of this
Note or securities into which such Note may be converted, the Holder will give
written notice to Borrower prior thereto, describing briefly the manner thereof,
together with a written opinion of the Holder’s counsel, if Borrower should
require, to the effect that such offer, sale or other distribution may be
effected without registration or qualification (under any federal or state law
then in effect).

It is the intention of the parties that this Note shall be a negotiable
instrument.  Any provision of this Note which precludes this Note from being a
negotiable instrument shall be deemed waived.

Each Note thus transferred and each certificate representing the Notes thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Act, unless in the
opinion of counsel for American Cordillera Mining Corporation, such legend is
not required in order to ensure compliance with the Act.

9.

Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if mailed by registered or certified mail, postage
prepaid, at the respective addresses of the parties as set forth below:

If to the Borrower:

American Cordillera Mining Corporation

1314 South Grand Boulevard, Suite 2-176

Spokane, WA 99202-1174




If to the Holder:




Manuel Graiwer

3600 Wilshire Boulevard, Suite 2100

Los Angeles, CA 90010




Any party hereto may by notice so given change its address for future notice
hereunder.  Notice shall conclusively be deemed to have been given when
personally delivered or when deposited in the mail or fax in the manner set
forth above and shall be deemed to have been received when delivered.








2







--------------------------------------------------------------------------------




10.

No Stockholder Rights.  Nothing contained in this Note shall be construed as
conferring upon the Holder or any other person the right to vote or to consent
or to receive notice as a stockholder in respect of meetings of stockholders for
the election of directors of American Cordillera Mining Corporation or any other
matters or any rights whatsoever as a stockholder of American Cordillera Mining
Corporation, and no dividends shall be payable or accrued in respect of this
Note or the interest represented hereby or the Conversion Shares obtainable
hereunder until, and only to the extent that, this Note shall have been
converted.

11.

Failure or Indulgency Not Waiver.  No failure or delay on the part of the Holder
hereof in the exercise of any power, right, or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right of privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

12.

Attorneys’ Fees.  If (i) this Note is not paid at maturity, howsoever such
maturity may be brought about, and the same is placed in the hands of an
attorney for collection, and/or if this Note is collected by suit or through
bankruptcy, probate, or other legal proceedings, and/or (ii) Borrower in any
other way breaches any obligation(s) hereunder, Borrower agrees to pay all
attorneys’ fees and other costs incurred by the Holder in connection therewith.

13.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, excluding that body of law relating to
conflict of laws.

14.

Usury Laws.  This Note shall at all times be in strict compliance with
applicable usury laws.  If at any time any interest contracted for, charged or
received under this Note or otherwise in connection with this Note would be
usurious under applicable law, then regardless of the provisions of this Note or
any action or event (including, without limitation, prepayment of principal
hereunder  or acceleration of maturity) which may occur with respect to this
Note, it is agreed that all sums that would otherwise be usurious shall be
immediately credited as a payment of principal hereunder, or if this Note has
already been paid, immediately refunded to Borrower.  All compensation which
constitutes interest under applicable law in connection with this Note shall be
amortized, prorated, allocated and spread over the full period of time any
indebtedness that is owing under this Note, to the greatest extent permissible
without exceeding the maximum rate of interest allowed by applicable law from
time to time during such period.

15.

Headings; References.  All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note.  Except where
otherwise indicated, all references herein to Sections refer to Sections hereof.

16.

Arbitration.  Any controversy or claim related to or arising out of this
transaction shall be settled by arbitration, conducted on a confidential basis,
under the U.S. Arbitration Act, if applicable, or the Uniform Arbitration Act as
adopted in Nevada, and the then current Commercial Arbitration Rules of the
American Arbitration Association ("Association") strictly in accordance with the
terms of this Agreement and the substantive law of Nevada.

The arbitration shall be conducted at the Association’s regional office in Las
Vegas, Nevada by three arbitrators.  Judgment upon the arbitrators’ award may be
entered and enforced in any court of competent jurisdiction.  

Neither party shall institute a proceeding hereunder unless at least fifteen
days prior thereto such party shall have furnished to the other written notice
by registered mail of its intent to do so.  Neither party shall be precluded
hereby from seeking provisional remedies in the courts of any jurisdiction
including, but not limited to, temporary restraining orders and preliminary
injunctions, to protect its rights and interests, but such shall not be sought
as a means to avoid or stay arbitration.








3







--------------------------------------------------------------------------------




Borrower – American Cordillera Mining Corporation








By: /s/  Frank Blair

Frank Blair, President

American Cordillera Mining Corporation





 







Paid in Full:______________

 

By:____________________




Name:__________________




Title:___________________




Interest paid:_____________





4





